Citation Nr: 0704349	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to entitlement to Department of Veterans Affairs 
death benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from July 1946 to April 1947.  The veteran is deceased and 
the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied the 
appellant's claim for VA death benefits based on a November 
1951 Board decision that determined that the veteran had 
forfeited all accrued or future gratuitous benefits for 
himself and his dependents under laws administered by VA.


FINDINGS OF FACT

1.  Forfeiture of VA benefits was declared against the 
veteran by the Central Committee on Waivers and Forfeitures 
in May 1950, and affirmed on appeal by the Board in November 
1951. 

2.  Payment of VA benefits to the appellant was not 
authorized before September 2, 1959.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a 
matter of law.  38 U.S.C.A. 
§ 6104 (West 2002); 38 C.F.R. §§ 3.902, 3.904 (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)), is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In addition, even if the VCAA were applicable, 
the Board finds that there would be no prejudice to the 
appellant by its decision to proceed with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The appellant contends, in essence, that she is entitled to 
VA death benefits because the veteran had qualifying service 
during a period of war.  She also asserts, in essence, that 
she should not be penalized for the veteran's actions.  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a) 
(West 2002); 38 C.F.R. § 3.902.  

In a May 1950 decision the Central Committee on Waivers and 
Forfeitures (Committee) noted that the veteran had served in 
the Bureau of the Constabulary under the Japanese Government 
of the Philippines and that he became a Corporal in the 
General Service Troops, receiving further military training 
under the Japanese.  The Committee concluded that the veteran 
"served in the armed forces of the Japanese Puppet 
Government of the Philippines while the Japanese were engaged 
in war against the United States" and that he had falsely 
denied on VA Form 508 that he had served in such armed forces 
or that he had rendered assistance to any enemy of the United 
States or of its allies.  The Committee decided that under 
Section 4, Public Law No. 144, 78th Congress and Section he 
had forfeited all accrued or future benefits pertaining to 
gratuities to veterans and their dependents, and forfeited 
under Section 15, Public Law No. 2, 73d Congress, all rights, 
claims, and benefits to which he might otherwise be entitled.  

In a November 1951 decision, the Board affirmed the 
Committee's decision.  The Board found that the evidence 
clearly established beyond a reasonable doubt that the 
veteran rendered assistance to an enemy of the United States 
or of its allies, and that an intentionally false claim had 
been submitted by the veteran when he deliberately withheld 
information concerning his membership in the Japanese 
controlled Bureau of Constabulary and in the General Service 
Troops.  The Board then concluded that the veteran had 
forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under applicable laws, as well as all 
accrued or future benefits pertaining to gratuities to 
veterans and their dependents.  The veteran was notified of 
the above Board decision in December 1951.  

In December 1954, the Committee informed him that no 
modification of the prior decision was warranted.  

The veteran died in June 1985, and the appellant filed the 
instant claim for death benefits in June 2004.

In a case such as this, in which forfeiture is declared prior 
to September 2, 1959, based on a treasonable act, the 
Secretary may pay any part of benefits so forfeited to the 
dependents of the person provided the decision to apportion 
was authorized prior to September 2, 1959, and the amount 
apportioned does not exceed the amount to which the dependent 
would be entitled as a death benefit.  38 C.F.R. § 3.902(c) 
(emphasis added) (2006).  Death benefits may too be paid 
under the same circumstances.  38 C.F.R. § 3.904(b).  In this 
case, however, an apportionment of benefits between the 
veteran and his dependents was not authorized prior to 
September 2, 1959.  Further, the veteran died well after 
1959, so no death benefits could have been paid prior to 
September 2, 1959.  Thus, there is no basis upon which the 
appellant can receive death benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and there is no legal entitlement to VA death 
benefits.  Accordingly, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


